Case 19-46230      Doc 4    Filed 10/03/19 Entered 10/03/19 17:35:41             Main Document
                                         Pg 1 of 1




                                               Certificate Number: 15725-MOE-CC-032756366


                                                              15725-MOE-CC-032756366




                    CERTIFICATE OF COUNSELING

I CERTIFY that on May 1, 2019, at 10:34 o'clock PM EDT, Meredith Dean
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Eastern District of Missouri, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   May 1, 2019                            By:      /s/Maria Avecillas


                                               Name: Maria Avecillas


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
